Citation Nr: 0810618	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  96-45 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to June 
1951.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for macular degeneration.  In a March 2005 
decision, the Board denied the claim.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2005 Order, the 
Court granted a joint motion to vacate and remand the March 
2005 Board decision.

In March 2006, the Board remanded the veteran's appeal, 
pursuant to the Court's November 2005 Order, because the 
Court held the December 2003 examination did not comply with 
the July 2003 remand instructions.  See 38 U.S.C.A. § 
5103A(b) (West 2002); 38 C.F.R. § 19.9 (2007); Stegall v. 
West, 11 Vet. App. 268 (1998).  The case was again remanded 
in November 2006.

Regrettably, for the reasons noted below, the appeal must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The March and November 2006 remands specifically directed 
that, as part of the joint examination by an ophthalmologist 
and the infectious disease specialist, the examiners must 
address the statements offered by Clement L. Trempe, M.D.  
Alas, the report makes no mention of Dr. Trempe's statements.  
This constitutes a failure to comply with the Board's remand, 
and the appeal must again be remanded for compliance.  
Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall return the claims files 
to the ophthalmologist and the infectious 
disease specialist who conducted the 
January 2007 examinations.  Request the 
examiners to review Dr. Trempe's 
statements and comment on whether his 
statements impact their opinion in any 
way.  The examiners must express specific 
agreement or disagreement with Dr. 
Trempe's statements and the reasons why 
they agree or disagree with the opinion 
offered by Dr. Trempe.

2.  Should either the ophthalmologist or 
the infectious disease specialist who 
conducted the last examination not be 
available to review the files, the RO 
shall arrange for a review of the claims 
files by another equally qualified board 
certified physician and present the same 
questions as above to the substitute 
specialist.  Should any substitute advise 
that the requested opinion cannot be 
provided without examining the veteran, 
the RO shall arrange the examination.  
Ensure the claims files are provided to 
the examiner as part of any examination 
conducted.

3.  After the development requested has 
been completed, the RO should review the 
addendum to the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures at 
once to avoid the necessity of another 
remand.

4.  Thereafter, the RO must readjudicate 
the veteran's claim. The RO is advised 
that they are to make a determination 
based on the law and regulations in effect 
at the time of their decision, to include 
any further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

